DETAILED ACTION
Introduction
This office action is in response to Applicant submission filed on 11/18/2019. Claims 1-9 are pending in the application. As such, Claims 1-9 have been examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Figure 10 Reference 215.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Razdan (US 2002/0168082 A1).

Regarding Claim 1, Razdan teaches a method of generating a watermarked audio copy of an audio signal, comprising: determining a vector of fingerprints of the audio signal (Razdan Paragraph 11 - The step includes maintaining a database of meta-data that includes the mathematical analysis or fingerprint of the digital work so that the watermarking application can insert watermarks in the appropriate place at a given time. The meta-data is interpreted as the vector of fingerprints.);
determining, using fingerprint data of an audio database, a master ID and a saved fingerprint vector of the audio signal based on the determined vector of fingerprints (Razdan Paragraphs 45 and 52 - The application will query the Meta-Data Database to acquire Meta-Data for the particular digital work. The Meta-Data Database is interpreted as the audio database. The present invention also a discloses a method of combining unique watermarking with digital fingerprinting. A unique watermark is inserted by utilizing a combination of the fingerprint of digital work, along with a unique transactional identity that identifies the association between the content identity, the transaction identity and the public key. This unique transactional identity is seen as the master ID.);
generating watermark zones based on the master ID and the saved fingerprint vector (Razdan Paragraph 52 - This signature is used to insert the watermark in the digital work in its unique areas and to extract the watermark from various parts of the digital work using the fingerprint information. These unique areas are the watermark zones based on the master ID and saved fingerprint vector);
creating a watermark payload based on the master ID and using copy metadata of the audio database (Razdan Paragraph 52 - A unique watermark is inserted by utilizing a combination of the fingerprint of digital work, along with a unique transactional identity that identifies the association between the content identity, the transaction identity and the public key.  A fingerprint is created by studying the digital work to determine its unique characteristics. ...The fingerprint can also be characterized as the unique mathematical information or meta-data of the particular digital work. The fingerprint information is thus used to identify a unique signature. A unique hybrid fingerprint watermark technique is used. This unique watermark, created with a unique hybrid fingerprint watermark technique which uses the unique transactional identity, is the watermark payload.);
embedding the watermark payload in the audio signal according to the watermark zones to create a watermarked audio copy of the audio signal (Razdan Figure 5 and Paragraph 45 and 46 - In Step 530, the application must determine where to insert the watermarks in the digital work. In step 540, the application will query whether the Meta-Data indicating the proper portions of the digital work to insert watermarks is available in local cache? If yes, in step 550, it will insert the given watermarks in the digital work according to the information passed by the Meta-Data. This insertion given by the updated “Meta-Data” (referred to as the Meta Meta-Data in the figure) is the process of embedding the watermark payload.).

	Regarding Claim 2, Razdan teaches all of the limitations of Claim 1. Razdan also teaches the method of claim 1, wherein the master ID and saved fingerprint vector of the audio file is determined by: checking for a fingerprint record within fingerprint data of an audio database which matches the determined vector of fingerprints, and retrieving a master ID of the matched record (Razdan Figure 5 and Paragraph 45 - in step 560, the application will query the Meta-Data Database to acquire Meta-Data for the particular digital work. The Meta-Data Database is interpreted as the audio database.);
	retrieving, from audio master metadata of the audio database, a saved fingerprint vector corresponding to the master ID (Razdan Figure 5 and Paragraph 45 and 52 - The Meta-Data Database will then pass the Meta-Data in step 570. The meta-data may also be passed along with the watermark or the transaction id. The application will query the Meta-Data Database to acquire Meta-Data for the particular digital work. The Meta-Data Database is interpreted as the audio database. The present invention also a discloses a method of combining unique watermarking with digital fingerprinting. A unique watermark is inserted by utilizing a combination of the fingerprint of digital work, along with a unique transactional identity that identifies the association between the content identity, the transaction identity and the public key. This unique transactional identity is seen as the master ID.);
	storing, when no fingerprint record is matched, a new fingerprint record with a unique master ID (Razdan Figure 6 and Paragraph 48 - In Step 612, the watermarking application receives a notice of the availability of a new digital work. The notice of availability is interpreted to be the recognition of a new fingerprint record with a  unique master id. Communication 614 will pass the analyzed Meta-Data of the new digital work to the Meta-Data Database for storage in case a request for watermarking that digital work arises in the future.);
	and storing the master ID and the determined vector of fingerprints in the audio master metadata of the audio database (Razdan Figure 6 and Paragraph 48 - In Step 612, the watermarking application receives a notice of the availability of a new digital work. The notice of availability is interpreted to be the recognition of a new fingerprint record with a  unique master id. Communication 614 will pass the analyzed Meta-Data of the new digital work to the Meta-Data Database for storage in case a request for watermarking that digital work arises in the future.).

	Regarding Claim 4, Razdan teaches all of the limitations of Claim 1. Razdan also teaches the method of claim 1, wherein creating the watermark payload comprises: retrieving, from the copy metadata of the audio database, a number of existing copies of the audio signal (Razdan Figure 5 and Paragraph 45 - The Meta-Data Database will then pass the Meta-Data in step 570. The meta-data may also be passed along with the watermark or the transaction id.);
	encoding a next copy index number (Razdan Paragraph 15 - his embodiment of the invention also enables the watermarking application to insert watermarks at each transactional stage so that up to eight layers of watermarks can be put in a digital work, thus providing a complete audit trail right from mastering, distribution, label encoding, e-tailer to consumer.);
	and storing the next copy index number in the copy metadata of the audio database (Razdan Paragraph 15 - his embodiment of the invention also enables the watermarking application to insert watermarks at each transactional stage so that up to eight layers of watermarks can be put in a digital work, thus providing a complete audit trail right from mastering, distribution, label encoding, e-tailer to consumer.).

Regarding Claim 6, Razdan teaches a method of retrieving information of an audio copy of an audio signal, comprising: determining a vector of fingerprints of the audio copy (Razdan Paragraph 11 - The step includes maintaining a database of meta-data that includes the mathematical analysis or fingerprint of the digital work so that the watermarking application can insert watermarks in the appropriate place at a given time. The meta-data is interpreted as the vector of fingerprints.);
determining, using fingerprint data of an audio database, a master ID and a saved fingerprint vector of the audio signal based on the determined vector of fingerprints of the audio copy (Razdan Paragraphs 45 and 52 - The application will query the Meta-Data Database to acquire Meta-Data for the particular digital work. The Meta-Data Database is interpreted as the audio database. The present invention also a discloses a method of combining unique watermarking with digital fingerprinting. A unique watermark is inserted by utilizing a combination of the fingerprint of digital work, along with a unique transactional identity that identifies the association between the content identity, the transaction identity and the public key. This unique transactional identity is seen as the master ID.);
generating watermark zones based on the master ID and the saved fingerprint vector of the audio signal (Razdan Paragraph 52 - This signature is used to insert the watermark in the digital work in its unique areas and to extract the watermark from various parts of the digital work using the fingerprint information. These unique areas are the watermark zones based on the master ID and saved fingerprint vector);
extracting a watermark payload from the audio copy based on the master ID and the watermark zones (Razdan Figure 8 and Paragraph 54 -  In step 814, the watermark extractor application will request Meta-Data of the digital work from Meta-Data Database to determine the most robust and bulky areas of the digital work. In step 816, the extractor application will read the digital file and refer to the Meta-Data to determine where the watermarks are.);
and retrieving, using copy metadata of the audio database, information of the audio copy using the master ID and the extracted watermark payload (Razdan Figure 8 and Paragraphs 45, 52, and 54 - In step 818, the extractor will extract the watermarks from those areas. The application will query the Meta-Data Database to acquire Meta-Data for the particular digital work. The Meta-Data Database is interpreted as the audio database. The present invention also a discloses a method of combining unique watermarking with digital fingerprinting. A unique watermark is inserted by utilizing a combination of the fingerprint of digital work, along with a unique transactional identity that identifies the association between the content identity, the transaction identity and the public key. This unique transactional identity is seen as the master ID. A unique watermark is inserted by utilizing a combination of the fingerprint of digital work, along with a unique transactional identity that identifies the association between the content identity, the transaction identity and the public key.  A fingerprint is created by studying the digital work to determine its unique characteristics. ...The fingerprint can also be characterized as the unique mathematical information or meta-data of the particular digital work. The fingerprint information is thus used to identify a unique signature. A unique hybrid fingerprint watermark technique is used. This unique watermark, created with a unique hybrid fingerprint watermark technique which uses the unique transactional identity, is the watermark payload.).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Razdan (US 2002/0168082 A1) in view of Samtani et al. (US 2009/0116686 A1).

	Regarding Claim 3, Razdan teaches all the limitations of claim 1, but fails to teach that generating watermark zones comprises: generating a pseudorandom number sequence using the master ID to initiate a seed state; using the generated sequence to select a subset of fingerprints from the saved fingerprint vector; and mapping each selected fingerprint of the subset of fingerprints to a time-frequency position to create a vector of watermark zones. Samtani teaches these limitations.
	Samtani teaches generating watermark zones comprises: generating a pseudorandom number sequence using the master ID to initiate a seed state (Samtani Figure 5 and Paragraph 35 -  In steps 510 and 512, a unique copy is generated by selecting a subset of the pre-watermarked blocks and merging the selected subset with the original un-watermarked content of the content item. This creates a copy with a pseudorandom selection of embedding positions of the master copy watermark.);
	using the generated sequence to select a subset of fingerprints from the saved fingerprint vector (Samtani Figure 5 and Paragraph 35 -  In steps 510 and 512, a unique copy is generated by selecting a subset of the pre-watermarked blocks and merging the selected subset with the original un-watermarked content of the content item. This creates a copy with a pseudorandom selection of embedding positions of the master copy watermark.);
	and mapping each selected fingerprint of the subset of fingerprints to a time-frequency position to create a vector of watermark zones (Samtani Figure 5 and Paragraphs 28 and 35 - For example, of the positions shown in FIG. 5 at item 500, a pseudorandom selection of these positions is made to correspond to the unique serial number associated with the resulting copy formed by this process. In other embodiments, the property is the relative position of the payload to a synchronization component in the master copy watermark, the distances between instances of watermarks, the distance of a watermark relative to a content marker (such as edge or peak in the signal), or the frequency of a watermark signal within a given period of time, space or another domain. Other properties, such as the phase or frequency characteristics of the master copy watermark may be used as well.).
	Razdan and Samtani are both considered to be analogous to the claimed invention because both relate to generating unique watermarks for audio content. Therefore it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Razdan on how to effectively generate and map watermarked zones based on Samtani to improve the method of creating the watermark zones (Samtani Paragraph 16 - To optimize performance of a content distribution system, the unique copies can be generated using one or more combinations of the pre-processing techniques described above, including pre-embedding or pre-processing the master copy of the content item. By using the watermark zones (pre-embedding/pre-processing process), performance can be optimized.).

	Regarding Claim 7, Razdan teaches all the limitations of claim 6, but fails to teach that generating watermark zones comprises: generating a pseudorandom number sequence using the master ID to initiate a seed state; using the generated sequence to select a subset of fingerprints from the saved fingerprint vector; and mapping each selected fingerprint of the subset of fingerprints to a time-frequency position to create a vector of watermark zones. Samtani teaches these limitations.
	Samtani teaches generating watermark zones comprises: generating a pseudorandom number sequence using the master ID to initiate a seed state (Samtani Figure 5 and Paragraph 35 -  In steps 510 and 512, a unique copy is generated by selecting a subset of the pre-watermarked blocks and merging the selected subset with the original un-watermarked content of the content item. This creates a copy with a pseudorandom selection of embedding positions of the master copy watermark.);
	using the generated sequence to select a subset of fingerprints from the saved fingerprint vector (Samtani Figure 5 and Paragraph 35 -  In steps 510 and 512, a unique copy is generated by selecting a subset of the pre-watermarked blocks and merging the selected subset with the original un-watermarked content of the content item. This creates a copy with a pseudorandom selection of embedding positions of the master copy watermark.);
	and mapping each selected fingerprint of the subset of fingerprints to a time-frequency position to create a vector of watermark zones (Samtani Figure 5 and Paragraphs 28 and 35 - For example, of the positions shown in FIG. 5 at item 500, a pseudorandom selection of these positions is made to correspond to the unique serial number associated with the resulting copy formed by this process. In other embodiments, the property is the relative position of the payload to a synchronization component in the master copy watermark, the distances between instances of watermarks, the distance of a watermark relative to a content marker (such as edge or peak in the signal), or the frequency of a watermark signal within a given period of time, space or another domain. Other properties, such as the phase or frequency characteristics of the master copy watermark may be used as well.).
	Razdan and Samtani are both considered to be analogous to the claimed invention because both relate to generating unique watermarks for audio content. Therefore it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Razdan on how to effectively generate and map watermarked zones based on Samtani to improve the method of creating the watermark zones (Samtani Paragraph 16 - To optimize performance of a content distribution system, the unique copies can be generated using one or more combinations of the pre-processing techniques described above, including pre-embedding or pre-processing the master copy of the content item. By using the watermark zones (pre-embedding/pre-processing process), performance can be optimized.).

Furthermore, Claims 5, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Razdan (US 2002/0168082 A1) in view of Khalil et al. (M. Khalil and A. Adib, "Audio watermarking system based on Frequency Hopping modulation," 2014 International Conference on Multimedia Computing and Systems (ICMCS), 2014, pp. 211-216, doi: 10.1109/ICMCS.2014.6911286.).

	Regarding Claim 5, Razdan teaches all the limitations of Claim 1, but fails to teach embedding the watermark comprises: generating a hybrid frequency-hopping/time-hopping (FH/TH) carrier; modulating the generated FH/TH carrier using a pseudo-noise sequence to create a spread spectrum FH/TH carrier; modulating the spread spectrum FH/TH carrier using a watermark baseband signal to create a radiofrequency watermark signal; and adding to the audio signal, the radiofrequency watermark signal to create the watermarked audio copy. Khalil teaches these limitations.
	Khalil teaches embedding the watermark comprises: generating a hybrid frequency-hopping/time-hopping (FH/TH) carrier (Khalil et al. Section 2 Paragraph 3 - Similarly, we have chosen to introduce FHSS in the audio watermarking system. This type of modulation covers wider spectrum by randomly hopping the data modulated carrier from one frequency to the next. In effect, audio band is divided into various sub-bands as illustrated in Fig 3. Thus, the spectrum of the modulated signal is spread sequentially rather than instantaneously.);
	modulating the generated FH/TH carrier using a pseudo-noise sequence to create a spread spectrum FH/TH carrier (Khalil et al. Section 2 Paragraph 3 - Similarly, we have chosen to introduce FHSS in the audio watermarking system. This type of modulation covers wider spectrum by randomly hopping the data modulated carrier from one frequency to the next. In effect, audio band is divided into various sub-bands as illustrated in Fig 3. Thus, the spectrum of the modulated signal is spread sequentially rather than instantaneously.);
	modulating the spread spectrum FH/TH carrier using a watermark baseband signal to create a radiofrequency watermark signal (Khalil et al. Section 2 Paragraph 5 - The shaping filter H(f) converts the modulated signal v(n) to a watermark one w(n) which ensures a best making use of the masking threshold curve. The w(n) is interpreted as the radiofrequency water mark signal.);
	and adding to the audio signal, the radiofrequency watermark signal to create the watermarked audio copy (Khalil et al. Section 2 Paragraph 6 - Once the shaping filter has been designed, we insert the watermark w(n) into the audio signal x(n) that represents the additive noise channel as depicted in Fig. 6.).
	Razdan and Khalil are both considered to be analogous to the claimed invention because both relate to generating unique watermarks for audio content. Therefore it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Razdan on how to effectively generate and map watermarked zones based on Khalil to improve the method of embedding the watermarks (Khalil et al. Section 4 Paragraph 5, Table 1, and Figure 7 - Simulation results - Following subjective and objective tests, we found that the FHSS watermark does not change significantly the audio signal quality. This makes us able to conclude that the FHSS system is equivalent to DSSS one, in terms of watermark transparency, with a small improvement of FHSS over DSSS as illustrated in Fig 7. We notice that the audio signal type has an impact on the inaudibility of the watermark. Indeed, the embedded data is completely imperceptible except for the second audio signal that is a little perceptible but not annoying. This is due to the spectral characteristics of each audio signal.).

	Regarding Claim 8, Razdan teaches all of the limitations of Claim 6, but fails to teach extracting the watermark payload comprises: reconstructing a hybrid frequency-hopping/time-hopping (FH/TH) carrier using the determined vector of fingerprints of the audio copy, the saved fingerprint vector of the audio signal, and the watermarking zones; modulating the reconstructed FH/TH carrier using a pseudo-noise sequence to create a spread spectrum FH/TH carrier; synchronizing the audio copy and the spread spectrum FH/TH carrier by cross correlation; demodulating the synchronized audio copy using the spread spectrum FH/TH carrier to obtain a baseband watermark signal; and filtering the baseband watermark signal, in the time domain, to extract a watermark payload for each watermarking zone. Khalil teaches these limitations.
	Khalil teaches extracting the watermark payload comprises: reconstructing a hybrid frequency-hopping/time-hopping (FH/TH) carrier using the determined vector of fingerprints of the audio copy, the saved fingerprint vector of the audio signal, and the watermarking zones (Khalil et al. Section 3 Paragraph 1 and Section 2 Paragraph 5 - The extraction system has to estimate the original message bi sent from the received signal y(n) at the output of the audio channel as presented in Fig. 4. The resulting watermarked signal y(n) should treasure the same quality even after the addition of the watermark signal w(n). Due to knowing this, it should be understood through the paper that y(n) includes  reconstructing a hybrid frequency-hopping/time-hopping (FH/TH) carrier using the determined vector of fingerprints of the audio copy, the saved fingerprint vector of the audio signal, and the watermarking zones.);
	modulating the reconstructed FH/TH carrier using a pseudo-noise sequence to create a spread spectrum FH/TH carrier (Khalil et al. Section 2 Paragraph 3 - Similarly, we have chosen to introduce FHSS in the audio watermarking system. This type of modulation covers wider spectrum by randomly hopping the data modulated carrier from one frequency to the next. In effect, audio band is divided into various sub-bands as illustrated in Fig 3. Thus, the spectrum of the modulated signal is spread sequentially rather than instantaneously.);
	synchronizing the audio copy and the spread spectrum FH/TH carrier by cross correlation (Khalil et al. Figure 5 and Section 2 Paragraph 5 - So, a perceptual shaping filter H(f) would be designed according to a Psychoacoustic Auditory Model (PAM) in order to increase the SNR of the watermark, and to make it as inaudible as possible. This shaping filter will be shaped to ensure the power spectral density (PSD) Sw(f) of the watermark signal less than the masking threshold SMask(f) as depicted in Fig. 5. This shows the cross correlation of the audio signal x(n) and the watermark signal w(n).);
	demodulating the synchronized audio copy using the spread spectrum FH/TH carrier to obtain a baseband watermark signal (Khalil et al. Section 3 Paragraph 1 -  It is based on zero-forcing equalizer H−1(f) before the demodulator. The output of the inverse filter z(n) is given by z(n) = v(n) + r(n). z(n) is interpreted as the baseband watermark signal.);
	and filtering the baseband watermark signal, in the time domain, to extract a watermark payload for each watermarking zone (Khalil et al. Section 3 Paragraph 2 - The power of the spread spectrum signal v(n) is small compared to that of the equalized audio signal r(n). Since the PSDs of v(n) and r(n) are different, it is possible to filter z(n) so as to increase the SNR, by enhancing the spectral components of z(n) dominated by v(n) and attenuating those dominated by r(n). This can even be done optimally by a wiener filter G(z) at the output of the zero-forcing equalizer. z(n) is used in the wiener filter to extract a payload for each watermarking zone.).
Razdan and Khalil are both considered to be analogous to the claimed invention because both relate to generating unique watermarks for audio content. Therefore it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Razdan on how to effectively generate and map watermarked zones based on Khalil to improve the method of extracting the watermarks (Khalil Section 4 Paragraph 9  and Table 2- In summary, we can conclude that FHSS with adaptive carrier frequencies permits a higher detection reliability than DSSS. This is because the main problem with applying DSSS is the Near Far effect which is less in FHSS. The near-far problem is applied in audio watermarking because the receiver captures a strong watermarked signal and thereby makes it impossible for the receiver to detect a weaker watermark signal. On the other hand, it is known that DSSS are more robust than FHSS against additive noise , this is illustrated in Table II. However, MPEG compression quantizes spectral components non-uniformly at different frequencies and filters out the highest ones in order to preserve a level of perceptual fidelity. This can be overcome by using FHSS that jumps selected frequencies.).

Regarding Claim 9, Razdan and Khalil teach the limitations of Claim 8. Razdan further teaches aggregating the watermark payloads (Razdan Figure 8 and Paragraph 54 -  In step 814, the watermark extractor application will request Meta-Data of the digital work from Meta-Data Database to determine the most robust and bulky areas of the digital work. In step 816, the extractor application will read the digital file and refer to the Meta-Data to determine where the watermarks are. In step 818, the extractor will extract the watermarks from those areas. ... Also, by extracting all the watermarks in a given digital work, the extractor will produce an audit-trail indicating how and when the digital work was transferred from one entity to another. This audit trail includes aggregating the watermark payloads.).
Razdan and Khalil are both considered to be analogous to the claimed invention because both relate to generating unique watermarks for audio content. Therefore it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Razdan on how to effectively generate and map watermarked zones based on Khalil to improve the final step in the method of extracting the watermarks (Khalil Section 4 Paragraph 9  and Table 2- In summary, we can conclude that FHSS with adaptive carrier frequencies permits a higher detection reliability than DSSS. This is because the main problem with applying DSSS is the Near Far effect which is less in FHSS. The near-far problem is applied in audio watermarking because the receiver captures a strong watermarked signal and thereby makes it impossible for the receiver to detect a weaker watermark signal. On the other hand, it is known that DSSS are more robust than FHSS against additive noise , this is illustrated in Table II. However, MPEG compression quantizes spectral components non-uniformly at different frequencies and filters out the highest ones in order to preserve a level of perceptual fidelity. This can be overcome by using FHSS that jumps selected frequencies.). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Sharma (US 20150162013 A1), Levy (US 20010044899 A1), Venkatesan et al. (US 20050175224 A1), NPL - T. Muntean, E. Grivel and M. Najim, "Audio digital watermarking based on hybrid spread spectrum," Second International Conference on Web Delivering of Music, 2002. WEDELMUSIC 2002. Proceedings., 2002, pp. 150-155, doi: 10.1109/WDM.2002.1176205. (Year: 2002), NPL - S. Mahdavi, S. Seydnejad and S. Saryazdi, "A robust audio watermarking algorithm based on frequency hopping," 2010 18th Iranian Conference on Electrical Engineering, 2010, pp. 244-247, doi: 10.1109/IRANIANCEE.2010.5507066. (Year: 2010), and NPL - H. Malik, S. Khokhar and A. Rashid, "Robust audio watermarking using frequency selective spread spectrum theory," 2004 IEEE International Conference on Acoustics, Speech, and Signal Processing, 2004, pp. V-385, doi: 10.1109/ICASSP.2004.1327128. (Year: 2004).
Sharma (US 20150162013 A1) discloses an invention that features “fingerprints and watermarks combined in various ways for content identification applications.” (Sharma – Abstract).
Levy (US 20010044899 A1) discloses an invention that features “a method of trans marking a watermarked media signal to adapt the watermark to the robustness and perceptibility constraints of a new environment.” (Levy – Abstract).
Venkatesan et al. (US 20050175224 A1) discloses an invention that features “a desynchronized fingerprinting method and system for identifying collaborators in the making of illegal copies of digital multimedia products. The method and system include an embedding feature and a detection and extraction feature. A different and unique key is assigned to each buyer of a copy of the digital data. The embedding feature includes applying a pseudo-random transformation to selected embedding regions. The key for the pseudo-random transform is user-specific. These regions are chosen by using a secure multimedia hash function. The detection and extraction feature include a brute-force search in the key space of the buyers.” (Venkatesan – Abstract).
T. Muntean, E. Grivel and M. Najim, "Audio digital watermarking based on hybrid spread spectrum," Second International Conference on Web Delivering of Music, 2002. WEDELMUSIC 2002. Proceedings., 2002, pp. 150-155, doi: 10.1109/WDM.2002.1176205. (Year: 2002) discloses “a procedure based on frequential substitution using a BPSK modulation with an adaptive carrier frequency, the choice of which depends on the original signal features. A secret key, generated during the watermarking process, is used for retrieving hidden information.” (Muntean – Abstract). 
S. Mahdavi, S. Seydnejad and S. Saryazdi, "A robust audio watermarking algorithm based on frequency hopping," 2010 18th Iranian Conference on Electrical Engineering, 2010, pp. 244-247, doi: 10.1109/IRANIANCEE.2010.5507066. (Year: 2010) discloses “a novel audio watermarking algorithm based on the idea of frequency hopping” (Mahdavi – Abstract).
H. Malik, S. Khokhar and A. Rashid, "Robust audio watermarking using frequency selective spread spectrum theory," 2004 IEEE International Conference on Acoustics, Speech, and Signal Processing, 2004, pp. V-385, doi: 10.1109/ICASSP.2004.1327128. (Year: 2004) discloses “A new method for robust audio watermarking using direct-sequence spread spectrum in combination with the sub band decomposition of the audio signal.” (Malik – Abstract).
Please, see additional references in form PTO-892 for more details.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UTHEJ KUNAMNENI whose telephone number is (571)272-5428. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on (571) 272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/UTHEJ KUNAMNENI/               Examiner, Art Unit 2656                                                                                                                                                                                         
/EDGAR X GUERRA-ERAZO/               Primary Examiner, Art Unit 2656